Citation Nr: 1712962	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction is now with the Atlanta, Georgia RO.  The Veteran appeared at a November 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in February 2016 and was remanded for further development.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a compensable initial rating for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in January 2011.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

A February 2016 VA examination was scheduled in connection with the current claim.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.




II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in February 2016.  The purpose of this remand was to schedule the Veteran for a VA examination.  Upon remand, the Veteran underwent an audiological VA examination later that month.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from VFW.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Hearing Loss 

In evaluating service connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (e) (2015). 

The provisions of 38 C.F.R. § 4.86 (a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

VI. Analysis

The Veteran contends that he is entitled to a compensable initial rating for his service connected bilateral hearing loss.  The Board acknowledges that the Veteran's military occupational specialty was an aviation communication equipment repairmen and pilot.  Therefore, military noise exposure is presumed.  The Veteran was granted service connection for bilateral hearing loss in May 2010 with an effective date of September 9, 2009.

The Veteran underwent a private audiological testing in September 2009.  This test provided results of both air and bone conduction.  The Board notes that the VA examinations report only the air conduction results.  However, the pure tone thresholds of the September 2009 test are comparable to those in the April 2010 VA examination discussed below. 

Additionally, the September 2009 test speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  However, it is unclear whether the Maryland CNC speech discrimination test was used.  Therefore, the September 2009 test cannot be used for evaluating the Veteran's hearing impairment.  See 38 C.F.R. § 4.85(a) (Though, even if the CNC test was performed, the Veteran's speech recognition ability would nevertheless warrant a noncompensable rating).

In April 2010, the Veteran underwent a VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
45
75
LEFT
5
5
15
60
80

The average pure tone threshold was 35 in the right ear and 40 in the left ear. 

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 in the left ear.  These scores correlate to a Roman Numeral I for the left ear and Roman Number II for the right ear under Table VI of 38 C.F.R. § 4.85, resulting in a noncompensable rating.  The examiner noted that the only impact of the Veteran's hearing loss on his occupational activities is difficulty hearing, but that there are no effects on the Veteran's usual daily activities as a result of his bilateral hearing loss.

In September 2011, the Veteran received hearing aids from the VA after continued complaints of difficulty understanding speech and hearing in the presence of background noise.  At his November 2015 Board hearing, the Veteran testified that, regardless if he is wearing his hearing aids, he has difficulty understand speech.  He stated that the hearing aids make everything louder, but he still experiences difficulty understanding what people say, especially at high frequencies.  
Additionally, the Veteran stated that he has to rely on lip reading to understand and distinguish what others say if there is any kind of background noise.  Finally, the Veteran noted that when he hears lower frequency noises, such as the sound of car horns, he cannot tell where they are coming from.

Pursuant to the Board's February 2016 remand instructions, the Veteran was provided with another VA audiological examination in February 2016.  Audiometric testing was conducted at this VA examination, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
65
85
LEFT
15
20
25
75
90

The average pure tone threshold was 49 in the right ear and 53 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.

These scores correlate to a Roman Numeral I for each ear under Table VI of 38 C.F.R. § 4.85. A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85. The examination report indicates that the hearing loss disability did not have any significant effects on the Veteran's occupation and no effects on usual daily activities.  The examiner noted that the Veteran's hearing has not changed from the previous VA examination in April 2010.  The examiner pointed out that during the speech discrimination testing the Veteran would add syllables to target words at times.  However, the examiner indicated that he does not anticipate this is a result of the Veteran's hearing loss. 
As discussed in greater detail above, the objective audiometric findings from pure tone and Maryland CNC speech discrimination testing conducted over the entirety of the relevant appeal period demonstrate, at worst, a hearing impairment corresponding to Roman numeral II for the right ear and Level I for the left ear under Tables VI of 38 C.F.R. § 4.85.  See also, 38 C.F.R. § 4.86.  Applying these scores to Table VII of 38 C.F.R. § 4.85 demonstrates entitlement to a 0 percent, or a noncompensable, disability rating under VA's Schedule for Rating Disabilities.  The evidence thus demonstrates that the Veteran's hearing loss does not meet the criteria for a compensable disability rating on a schedular basis under Diagnostic Code 6100 at any point during the relevant appeal period. 

The Board notes that the Veteran does not have exceptional patterns of hearing loss as defined in 38 C.F.R. § 4.86.  Thereby, a higher rating is not warranted for the Veteran's bilateral hearing loss.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  

The evidence demonstrates that the Veteran has difficulty hearing and understanding speech that is of a higher pitch. He also has problems locating where lower frequency sounds are coming from.  The Board finds these symptoms neither exceptional nor unusual of a hearing loss disability, and finds them be sufficiently contemplated by the rating criteria.    

Therefore, the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his bilateral hearing loss.  Hence, referral for consideration of an extraschedular rating for either period of time discussed above is not warranted. 
The Board also notes that the Veteran has previously been awarded service connection for tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Additionally, the Court has held that a claim for a total rating based on unemployability due to service connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable evaluation for bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


